DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on May 5, 2021.  As directed by the amendment: claim(s) 1 and 6-7 have been amended, claim(s) 5 and 13-19 have been cancelled, and no claim(s) have been added. Thus, claims 1-4 and 6-12 are currently pending in the application.
Response to Arguments
Applicant’s arguments, see pg. 4, filed May 5, 2021, with respect to the 35 U.S.C. 112(d) rejection of claims 5-6 have been fully considered and are persuasive.  The 35 U.S.C. 112(d) rejection of claims 5-6 has been withdrawn. 
Applicant’s arguments with respect to claims 1-4 and 6-12 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3, 5-7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Studer (US 2016/0162630 A1) in view of Roberts (US 2010/0238408 A1), Dupps (US 2009/0271155 A1)and Ghaboussi (US 2009/0030300 A1).
Regarding claim 1, Studer discloses a corneal surgery risk evaluation method performed by a surgery risk evaluation system, comprising following steps: (S1) measuring an intraocular pressure (IOP) (e.g. [0075] lines 1-6); (S2) inputting geometric parameters and material parameters of multi-layer of cornea to the processor (e.g. [0075] lines 6-17 stress and strain are utilized to determine the material parameters which is designated by eq. 8); (S3) constructing a first corneal numerical model by the processor according to the geometric parameters and the material parameters of multi-layer of cornea (e.g. [0077]; Fig 2:S2-3); (S4) constructing a second corneal numerical model with at least one cutting path character by the processor based on the first corneal numerical model to simulate changes of stress distribution of cornea (e.g. [0075]-[0079]; Fig 2:S3-5 the model creates a calculates strain in order to determine/simulate the stress distributions as modeled by the function); (S5) evaluating whether the cutting path character should be re-constructed or not according to an evaluating result, wherein the evaluating result is based on the changes of stress distribution of cornea and the material parameters of multi-layer of cornea (e.g. [0075]-[0081] the processor calculates a new solution to the finite model after utilizing the cut data in order to determine if the iteration of steps needs to reoccur which includes the stress and strain distribution as detailed specifically in [0075]-[0076])
Studer is silent regarding a corneal surgery risk evaluation system including a tonometer for measuring intraocular pressure; a camera for extracting the geometric parameters and the material parameters of multi-layer of the cornea, wherein the multi-layer of cornea includes Anterior Elastic Lamina/Bowman’s Membrane, Stroma and Posterior Elastic Lamina/Descemet’s Membrane; and wherein to simulate the changes of stress distribution of cornea comprises inputting a simulating intraocular pressure or a simulating force into the second corneal numerical model to compare with the first corneal numerical model.
However, Roberts discloses a method and apparatus for determining dynamic deformation characteristics of a cornea comprising: a tonometer for measuring intraocular pressure (e.g. [0066]; Fig 1:52); and a camera for extracting the geometric parameters and the material parameters of multi-layer of the cornea (e.g. [0066]; Fig 1:32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Studer to incorporate the teachings of Roberts to have a tonometer for measuring intraocular pressure; and a camera for extracting the geometric parameters and the material parameters of multi-layer of the cornea for the purpose of utilizing known instruments in the art for measuring parameters of the cornea.
Furthermore, Dupps discloses a method for modeling biomechanical properties of an eye wherein to simulate the changes of stress distribution of cornea comprises inputting a simulating intraocular pressure or a simulating force into the second 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Studer to incorporate the teachings of Dupps wherein to simulate the changes of stress distribution of cornea comprises inputting a simulating intraocular pressure or a simulating force into the second corneal numerical model to compare with the first corneal numerical model for the purpose of utilizing a known method to predict the results of a therapeutic intervention for an eye of a patient (e.g. [0004]).
Additionally, Ghaboussi discloses a method for accurate determination of intraocular pressure and characterization of mechanical properties of a cornea wherein the multi-layer at least comprises Bowman’s Membrane, Stroma and Descemet’s Membrane (e.g. Fig 1B; [0034]-[0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filling to modify the method of Studer to incorporate the teachings of Ghaboussi wherein the multi-layer at least comprises Bowman’s Membrane, Stroma and Descemet’s Membrane for the purpose of evaluating the entire cornea.
Regarding claim 3, modified Studer is silent regarding when a ratio of the changes of stress distribution of cornea to the material parameters of multi-layer of cornea is not higher than a default value, proceeding step (S4-1) reconstructing the at least one cutting path character, and executing the step (S4) again.  However modified Studer does disclose in Fig 2; [0078]-[0081] the system utilizes an iterative process to enable the modeling and simulation of cuts into the cornea based on evaluating the cut 
 Regarding claim 5, modified Studer discloses wherein the multi-layer at least comprises Bowman’s Membrane, Stroma and Descemet’s Membrane. Studer does disclose that it evaluates the plurality of layers of the cornea and their strengths (e.g. Studer: [0006]; [0060]-[0062] Ghaboussi: Fig 1B; [0034]-[0036]).
Regarding claim 6, Modified Studer discloses wherein the geometric parameters at least comprise curvature and thickness distribution of each of the multi-layer (e.g. Studer [0056]-[0064] the two dimensional distribution function of the corneal layers are determines based on the patient specific finite element model).
Regarding claim 7, modified Studer is silent regarding wherein the material parameters at least comprise Young’s modulus, Poisson ration and yield strength and breaking strength of each of the multi-layer. 
However, Ghaboussi discloses a method for accurate determination of intraocular pressure and characterization of mechanical properties of a cornea wherein the material parameters at least comprise Young’s Modulus (e.g. [0013]; [0056]-[0057]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filling to modify the method of Studer to incorporate the teachings of Ghaboussi wherein the material parameters at least comprise Young’s Modulus for the purpose of evaluating the mechanical properties of the cornea. The combination of Studer in view of Ghaboussi is silent regarding the material parameters also comprising Poisson ration 
Regarding claim 10, modified Studer discloses wherein the at least one cutting path at least comprises a cutting range, a cutting pattern, a cutting length, and a cutting depth (e.g. Studer: [0078]; Fig 2:S5 the cut data defines the three-dimensional geometry, dimension, and positions of the cuts into the cornea).
Regarding claim 11, Modified Studer discloses wherein the step (S5) is based on yield strength of each of the multi-layer (e.g. Ghaboussi: [0013]; [0056]-[0057]).
Regarding claim 12, modified Studer discloses a corneal surgery risk evaluation system performing the corneal surgery risk evaluation method as claimed in claim 1, comprising: a tonometer for providing an external force to cornea and measuring intraocular pressure (e.g. [0066]; Fig 1:52); a camera for measuring a deformation behavior of the cornea (e.g. [0066]; Fig 1:32); and a processor connected to the tonometer and the camera (e.g. [0020]; [0065];  the d.RCT is a computer assisted device), the processor comprises the method as claimed in claim 1.
Claims 2, 4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Studer in view of Roberts, Dupps and Ghaboussi as applied to claim 1 above, and further in view of Cambier (5,843,070).
Regarding claim 2, modified Studer is silent regarding further comprising: (S6) when a ratio of the changes of stress distribution of cornea to the material parameters of multi-layer of cornea is higher than a default value, proceeding with a postoperative risk 
Additionally, Cambier discloses a system and method of a corneal laser surgery that simulates a predicted post-operative topography of the cornea and a proposed laser ablation procedure (e.g. col 6 lines 25-37).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the modified system of Studer to incorporate the teachings of Cambier to determine that the system should stop the iteration process based on a ratio as the system already utilizes the cut data especially the properties of the tissue to determine that the iterative process should stop once the desired topography has been completed based on the post-operative simulation. 
Regarding claim 4, modified Studer discloses further comprising (S7) constructing a third corneal numerical model according to an appearance of the cornea in postoperative (e.g. Cambier 
Regarding claim 8, newly modified Studer discloses wherein the postoperative risk evaluation comprises a postoperative situation simulation (e.g. Cambier col 6 lines 25-37). Newly modified Studer is silent regarding the postoperative simulation at least comprises regulating IOP value, glare evaluation, and corneal cracking potential. However, the examiner takes the position that is well-understood, routine, conventional activity for there to be post-operative simulations that include aspects of the cornea that were evaluate preoperative or at risk afterwards for any surgical or operating procedure in the field. See MPEP 2106.05 (d). Therefore, it would have been obvious to one of ordinary skill in the art for establishing a postoperative patient safety recommendation according to the postoperative risk evaluation.
Regarding claim 9, newly modified Studer is silent regarding wherein the postoperative risk evaluation and the postoperative patient safety recommendation comprise a postoperative notice, the postoperative notice at least includes calculating a largest acceleration limitation, a largest shearing force limitation, and a largest pressure limitation which the cornea can sustain. However, the examiner takes the position that is well-understood, routine, conventional activity for there to be post-operative simulations that include aspects of the cornea that were evaluate preoperative or at risk afterwards for any surgical or operating procedure in the field. See MPEP 2106.05 (d). Therefore, it would have been obvious to one of ordinary skill in the art for establishing a postoperative patient safety recommendation according to the postoperative risk evaluation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Jessandra Hough								July 9, 2021
/J.F.H./Examiner, Art Unit 3792    

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792